DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 01/18/2022.
Claims 1-7, 9-10, 14-24 are pending.

Response to Amendment

Applicant has amended independent claims 1, 9, 16 and dependent claims 2-7, 10, 15, 18, 20-24 including new/old limitations in a form not previously presented necessitating new search and considerations. Claims 8, 11-13 have been previously canceled by the Applicant.

The amendment filed 01/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "issue with a configuration item .
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-10, 14-24 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 1 line 5 recites “doesn’t conform with preexisting schedule restrictions or conflicts with a schedule of a scheduled change request”. Example of schedule restrictions according to the specification includes availability windows, and other exiting change orders ([0066]) according to the specification. It is unclear what is schedule restrictions and if it is same as schedule conflicts.

Claim 1 line 3 recites “receive a proposed schedule” associated with implementation of a change request and later in claim 1 line 23 recites “store the change request and the schedule”. As such claim 1 doesn’t change request” is also received along with the proposed schedule, which is later claimed to be stored in the database table.

Claim 24 line 2 recites “configuration item of a network” without clearly reciting what are configuration item specific of a network. For the purpose of the examination, Examiner has interpreted the configuration item being any item that is being configured include start/end times, duration, resources of the change request.
 
Claim 1 line 3 recites “schedule … a change request” without clearly reciting what constitute these terms. Examiner has interpreted these term to be equivalent to the schedule and change request illustrated in fig 6 of the specification.

Claims 9 and 16 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims have also been rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-10, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabian (US Pub. No. 2016/0048809 A1) in view of Naik et al. (US Pub. No. 2007/0282651 A1, hereafter Naik).
Both Arbabian and Naik were cited in the previous office action.


As per claim 1, Arbabian teaches the invention substantially as claimed including a non-transitory computer readable medium comprising computer readable code executable by one or more processors to ([0009] fig 9 processor 910 955): 
receive a proposed schedule associated with implementation of a change request ([0009] receive activities, schedule, activities include events, tasks, assignments, project phases, actions also receive preference for scheduling activities, timeslots in the schedule for activities claim 8 scheduling change request [0083] request to modify schedule, triggered by addition of new activity); 
determine that the proposed schedule does not conform with preexisting schedule restrictions ([0055] event, occurrence, where there is time conflict [0068] identifies a conflict [0081] scheduling conflict [0086] modification create a time conflict between two or more activities) or conflicts with a schedule of a scheduled change request different from the change request ([0011] analyze the activities, preferences, potential conflicts, managing conflicts [0055] where there is a time conflict [0068] identifies a conflict, there is a conflict with another activity [0012] conflict with other activities, accommodate new activities and/or new change); 
in response (fig 7 700-702-704-706 [0008] flexibility to avoid conflict [0011] [0012]) to determining that the proposed schedule does not conform with the preexisting schedule restrictions ([0055] event, occurrence, where there is time conflict [0068] identifies a conflict [0081] scheduling conflict [0086] modification create a time conflict between two or more activities) or conflicts with the schedule of the scheduled change request ([0011] analyze the activities, preferences, potential conflicts, managing conflicts [0055] where there is a time conflict [0068] identifies a conflict, there is a conflict with another activity [0012] conflict with other activities, accommodate new activities and/or new change): 
identify one or more control properties based on the proposed schedule ([0009] receive activities, event, preference for scheduling, timeslots, schedule, degree of preference i.e. priorities/rankings/ordering/importance/choice/relevance/availability), wherein the one or more control properties defines a maximum number of potential schedules for the change request ([0009] preference, define a range of time slots i.e. range indicates minimum and a maximum number of time slots, for the activity, number of time slots [0012] number of available time slots [0076] number of time slots, preference, activity), or a limited timeframe for the potential schedules ([0009] activities, preference, time slots in schedules, particular time [0010] deadline for the activities, soft/hard/fuzzy), or both ([0009] [0010]); 
determine, based on the one or more control properties ([0009] receive activities, preference for scheduling, preference, define a range of time slots i.e. range indicates minimum and a maximum number of time slots, for the activity, number of time slots [0012] number of available time slots [0076] number of time slots, preference, activity [0010] deadline for the activities, soft/hard/fuzzy), a set of the potential schedules for implementation of the change request ([0078] fig 7 match the activities with available time slots selected from the time slots according to the preferences, range of time slots 704, activity matched with range of time slots, activity can be scheduled at any time slots) which do conform with the preexisting schedule restrictions ([0012] schedule activities, available time slots, avoid, conflicts with other activities, choose a timeslot for each activity, from number of different time slots that are available, accommodate activity without conflict) and do not conflict with the schedule of the scheduled change request ([0078] select appropriate time slots, multiple time slots for scheduling the activity, avoiding, conflicts [0012] schedule activities, available time slots, avoid, conflicts with other activities, choose a timeslot for each activity, from number of different time slots that are available, accommodate activity without conflict), wherein a number of the potential schedules in the set of the potential schedules is less than or equal to the maximum number of the potential schedules (fig 7 match the activities with respective available time slots selected from the time slots according to the preference, range of time slots 704 i.e. number of selected slot cannot be more than the potential schedules), or the set of the potential schedules are within the limited timeframe ([0010] preference include deadline for the activities, soft/hard/fuzzy fig 7 match time slots according to the preference 704), or both (fig 7 704 [0010]); and
provide the set of the schedules for output ([0073] fig. 5 user terminal, time slot, calendar); 
receive a schedule selected from among the set of the schedules ([0073] fig. 5 user, select, time slot, calendar ); 
store the change request ([0035] maintain the list of activities/preference at the database [0076] receive activities to include in schedule 700 [0083] request to modify a schedule 800) and the schedule selected from among the set of the potential schedules in a database table ([0073] user, select, time slot, system, receive, the request [0053] events management, database of events, various attributes [0078] available time slots selected from the time slots according to the preferences fig 7 match the activities with available time slots selected from the time slots according to the preferences); 
receive an update to the change request, wherein the update indicates a task performed for the change request([0073] sending, update, fuzzy system, in order to, extend a scheduled activity, receive request, user submit request, extend activity i.e. extending a scheduled activity is updating a task request); and 
update a task database table ([0033] account database, scheduling information and/or preferences [0035] list of activities and/or preferences, database [0052] Task List Management, database [0061] extends the tasks planned time [0062] rescheduling the date [0073] update activity [0081] automatically update and/or manage schedule) based on the update to the change request ([0073] receive the request and update the activity [0061] updates, planning system).

Arbabian doesn’t specifically teach provide the set of the potential schedules for output, receive a schedule selected from among the set of the potential schedules, store selected schedule in the database, change task database.

Naik, however, teaches provide the set of the potential schedules for output ([0052] change request, possible change schedule, passed to management system, presents the change schedule list, each approver, approver scheduling interface), receive a schedule selected from among the set of the potential schedules ([0052] each approver, assign, numeric preference value, each possible change schedule in the list [0053] change management system determines the change schedule, most preferred change schedule, best change schedule [0013] received, change schedule), store selected schedule in the database ([0056] best change schedule [0080] matrix, rows, possible change schedule [0081] row with highest sum indicates the best change schedule), change task database ([0080] row of matrix, possible change schedule  i.e. matrix is collection).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Arbabian with the teachings of Naik (Analogous arts Arbabian [0002] Naik [0001]) of present the change schedule list, approver assign numeric value to each possible change, determine the most preferred change schedule and matrix of change schedule indicating best change schedule to improve efficiency (Arbabian [0005] [0006] Naik [0010])  and allow provide the set of 


As per claim 2, Arbabian teaches to38Docket No. SERB:0049 provide a hosted client instance over a network interface for communicatively coupling with a remote client device ([0027] fig 1 cloud servers 122 cloud computing resources 120 cloud applications cloud network 128 user terminal 102 [0034] end user terminal, thin client mode), the hosted client instance including a first application component for performing a plurality of actions associated with the hosted client instance ([0027] fig 1 server,  cloud servers 122 cloud computing resources 120 cloud application); and 
provide a change request user interface as a part of the first application component ([0031] user terminal, access, cloud computing resources 120 [0034] cloud computing resources 120, functionality, user, interaction, user interface, thin client mode [0083] user terminal, receives, request, modify schedule).  


As per claim 3, Arbabian teaches the preexisting schedule restrictions comprise one or more availability windows indicating one or more time windows during which the change request is implemented ([0012] available time slots, schedule).  

As per claim 4, Naik teaches wherein the set of the potential schedules are provided by a change request user interface ([0052] change request, possible change schedule, passed to management system, presents the change schedule list, each approver, approver scheduling interface).  

As per claim 5, Arbabian teaches wherein the update to the change request comprises a representational state transfer (REST) application programing interface (API) function call ([0073] sending, update, extend scheduled activity, receive the request and update the activity user can submit a request to extend the activity a template/form/web page, [0076] receive activities to include in schedule 700 [0083] request to modify a schedule 800 [0034] web browser based UI).  

As per claim 6, Arbabian teaches wherein the proposed schedule comprises a proposed start date and time and a proposed end date and time ([0009] activities, schedule, preference, time slots [0046] due dates, tasks fig 3C change begin/date date).  


As per claim 22, Arbabian teaches generate a change request user interface ([0092] generating, graphical user interface GUI); 
receive information indicative of the change request via the change request user interface ([0009] receive, activities, schedule, user, activities, events, tasks, assignment, project phases, actions, preferences [0034] user interface, user terminal); and 
in response to determining that the proposed schedule does not conform with the preexisting schedule restrictions ([0055] event, occurrence, time conflict [0068] [0081] scheduling conflict [0086] modification create a time conflict between two or more activities) or conflicts with the schedule of the scheduled change request ([0011] analyze the activities, preferences, potential conflicts, managing conflicts [0055] where there is a time conflict [0068] identifies a conflict, there is a conflict with another activity [0012] conflict with other activities, accommodate new activities and/or new change, or both, generate a conflict detected user interface element ([0074] alert, user, significant consequences affecting other activities, alert, text, email, pop-up, calendar alert, voice alert).  


As per claim 23, Arbabian teaches wherein the conflict detected user interface element is selectable by a user ([0074] alert, affecting other activities, receive via text, email, pop-up message, calendar alert, voice alert [0033] users, profile, personal configuration settings), and wherein the computer readable code comprises computer readable code executable by the one or more processors to, in response to receiving a selection of the conflict detected user interface element by the user ([0074] alert, affecting other activities, receive via text, email, pop-up message, calendar alert, voice alert).

Naik teaches remaining claim elements of generate a scheduling assistant user interface configured to display the set of the potential schedules for selection of the schedule from among the set of the potential schedules by the user ([0052] change request, possible change schedule, passed to management system, presents the change schedule list, each approver, approver scheduling interface [0052] each approver, assign, numeric preference value, each possible change schedule in the list [0053] change management system determines the change schedule, most preferred change schedule, best change schedule).

As per claim 24, Arbabian teaches the change request identifies an issue with a configuration item of a network ([0073] activity runs over the allotted and/expected time, activity ran passed the scheduled time [0026] exchanging content, inter-communication, network configurations [0064] schedule flight delayed, extend the scheduled trip), and wherein the update to the change request is indicative of a fix for the issue that is implemented during the schedule selected from among the set of the potential schedules ([0073] sending, update, extend scheduled activity, receive the request and update the activity, user can submit a request to extend the activity a template/form/web page [0073] fig. 5 user, reschedule the activity, select, time slot, calendar [0076] receive activities to include in schedule 700 [0083] request to modify a schedule 800).


Claim 9 recites a system comprising: one or more processors; and one or more computer readable storage medium comprising computer readable code executable by the one or more processors to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

 Claim 10 recites the system, wherein the computer readable code is further executable by the one or more processors to perform limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 16 recites a method for change management to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 17 recites the method comprising limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 18 recites the method comprising limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 19 recites the method comprising limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 20 recites the method comprising limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Claims 7, 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arbabian in view of Naik, as applied to claims 1, 9 and 16 above, and further in view of Farrell et al. (US Pub. No. 2013/0198733 A1, hereafter Farrell).
Farrell was cited in the last office action.

As per claim 7, Arbabian teaches available change request templates (engine [0048] multiple fuzzy templates, different type of activities, scheduling an activity [0073] user, submit, request, extend, activity, via form/webpage/template), wherein the change request is generated using one or more templates from the available change request templates ([0047] fuzzy preferences, fuzzy templates, user preferences, communicate, scheduling engine [0048] multiple fuzzy templates, different type of activities, scheduling an activity [0052] task list management, fuzzy templates [0055] fuzzy planning system, accommodate a solution for all tasks/events [0058] [0067] [0073] user, submit, request, extend, activity, via form/webpage/template).

Arbabian and Naik, in combination, do not specifically teach receive a template lookup request; and provide a list of available templates and using one or more templates from the list of available templates.

Farrell, however, teaches receive a template lookup request ([0131] 9C template search bar 908, searching for template, user searched for “COOL TEMPLATE” 914); and 
provide a list of available templates ([0131] fig 9C plurality of search results 916A-C matching, displayed) and using one or more templates from the list of available templates ([0132] search result 916A, selected [0133] template, editable).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Arbabian and Naik with the teachings of Farrell (Analogous arts Arbabian [0002] Naik [0001] Farrell [0006]) of searching for template, displaying search result of matched template and displaying editable template to improve efficiency (Arbabian [0005] [0006] Naik [0010] Farrell [0003]) and allow  receive a template lookup request; and provide a list of available templates and using one or more templates from the list of available templates to the method of Arbabian and Naik as in the instant invention.

Claim 14 recites the system, wherein the computer readable code is further executable by the one or more processors to perform limitations similar to those of claim 7. Therefore, it is rejected for the same rational.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arbabian in view of Naik, as applied to claim 9 above, and further in view of Ohnishi (US Pub. No. 2014/0139880 A1).

As per claim 15, Arbabian teaches the update change request is based on a predefined process associated with the change request ([0073] sending, update, extend scheduled activity, if the activity runs over the allotted/expected time, user can send update [0083] request to modify a schedule 800); and 
returning message to the remote client device ([0074] warning alert, user, via text/email/pop-up/calendar/voice ([0073] sending, update, extend scheduled activity, if the activity runs over the allotted/expected time, user can send update [0083] request to modify a schedule 800).  

Arbabian and Naik, in combination, do not specifically teach determine whether request is permitted and in in response to determining that the request is not permitted, returning an error.

([0080] fig 7 job S101 is prohibition violated -yes S104) and in in response to determining that the request is not permitted ([0080] fig 7 Yes -S104), returning an error ([0080] error handling process, violation [0005] error, notified to an operator [0060] error notification should be performed [0065]).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Arbabian and Naik with the teachings of Ohnishi (Analogous arts Arbabian [0002] Naik [0001] Ohnishi [0003]) of determining if the received job includes function that is prohibited and notifying the operator if prohibition is violated to improve efficiency (Arbabian [0005] [0006] Naik [0010] Ohnishi [0006] [0007])  and allow determine whether request is permitted and in in response to determining that the request is not permitted, returning an error to the method of Arbabian and Naik as in the instant invention.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arbabian in view of Naik, as applied to claims above, and further in view of Lai et al. (US Pub. No. 2005/0222889 A1, hereafter Lai).
Lai was cited in the last office action.

As per claim 21, Arbabian teaches a particular change type of the change request from among a plurality of change types ([0009] request, activities, events, task, assignment, project phases, actions different priorities/ranking/importance/flexible [0010] high/low priority , soft/hard deadline [0058] meeting, urgent), wherein the plurality of change types comprise a normal change type, a standard change type, and an emergency change type ([0009] activities, preference, different priorities/ranking/importance/flexible [0010] high/low priority , soft/hard deadline [0056] urgent task [0058] meeting, urgent). 
Naik teaches the remaining steps of  identify a particular change type of the change request ([0076] change request analyzer, severity and importance of change) and route the change request for processing based on the identified particular change type ([0076] determines the domain, which change request applies, impact of the change, determine approver list, for that change request  fig 2 115 i.e. change request will be only assigned to the approver in the determined list [0052] change schedule management system, presents, the change schedule list, each approver), wherein routing the change request for processing comprises bypassing one or more peer-review processes in response to identifying the particular change type ([0076] determines change approver list, change request, impact list, for that change request [0076] severity and importance of change [0026] fig 2 change request analyzed, determine list of change approvers 115 i.e. change request will be only assigned to the approver in the determined list i.e. not all approvers are in each change request list hence bypassing [0052] change schedule management system, presents, the change schedule list, each approver i.e. to the approvers of that change request).  

	Lai, however, teaches routing change request for processing ([0090] routing component, routes, work order request, work order, appropriate maintenance personnel i.e. not all personnel and therefore bypassing, rules, route work, category/subcategory of request).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Arbabian and Naik with the teachings of Lai (Analogous arts Arbabian [0002] Naik [0001] Lai [0001]) of routing the work order request/work order to the appropriate personnel based on the category of work to improve to improve efficiency (Arbabian [0005] [0006] Naik [0010] Lai [0001])  and allow routing the change request for processing comprises bypassing one or more peer-review processes in response to identifying the particular change type to the method of Arbabian and Naik as in the instant invention.

Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, . 

Response to Arguments

Some of the previous objections under 35 USC 112(b) have been withdrawn. However, some new objections are made in reference to the amended claims.

Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive. In Applicant’s response filed on 01/18/2022, Applicant argues the following:

In particular, Applicant respectfully submits that a person of ordinary skill in the art would not be motivated to modify the automatic scheduling system of Arbabian to include providing a set of schedules for output and receiving a selected schedule from among the set of potential schedules, much less to include the multiple approver system of Naik. See Arbabian, paragraphs 12, 13, 46, 50, 21 
U.S. Application No. 16/400,904Amendment, Interview Summary, andResponse to Office Action Mailed October 22, 202156, and 63; Naik, Abstract; paragraphs 52, 53, 80, and 81. In particular, as noted above, "it can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does."
Additionally, there must be some articulated reasoning with a rational underpinning to support a conclusion of obviousness; a conclusory statement will not suffice. In particular, Arbabian is directed to automatically rescheduling an Arbabian, paragraph 9 (emphasis added). Arbabian discloses that "[w]ith the fuzzy planning system 200, the individual does not have to decide when to schedule a particular activity, as the scheduling engine 210 does this automatically for the individual ... the individual can specify her preferred options and any compromises she is willing to make, to allow the fuzzy planning system 200 to automatically manage the individual's schedule." Id. at paragraph 46 (emphases added). As such, a user of the system of Arbabian may initially establish their preferences or modify their preferences, but the system is specifically directed to automatically scheduling activities without the user having to select or adjust specific schedules for those activities. See id.
Accordingly, Applicant submits that a person of ordinary skill in the art would not modify the automatic scheduling system of Arbabian to include providing the potential schedules for an activity for output and to receive a selected schedule from among the set of schedules, because the system automatically determines a schedule for the activity. See id.
Moreover, Applicant respectfully submits that a person of ordinary skill in the art would not have been motivated to modify the automatic scheduling system of Arbabian to include the multiple approver system of Naik, because such a modification would hinder the automatic scheduling and re-scheduling of activities described in Arbabian. For example, Naik is directed to determining a change schedule by allowing each approver of multiple approvers to select a g a change schedule when multiple approvers with possibly conflicting objectives and goals are involved... each approver is asked to rank and assign numerical preferences to each of the possible change schedules determined earlier. These numerical preferences are then weighted by the normalized approver weights for that change schedule. For each possible change schedule, the weighted numerical preferences-one for each approver-are added to calculate the total number of weighted votes received for that change schedule. The change schedule with the highest tally is selected as the approved change schedule." Naik, Abstract (emphases added). As such, Naik is directed to a system with multiple users manually selecting their preferred change schedule and selecting a particular change schedule based on those multiple inputs. See id. In contrast and as noted above, Arbabian is directed to a system that automatically schedules activities without a user having to select specific s
Further, Applicant respectfully submits that the motivation to modify Arbabian in view of Naik, as proffered by the Examiner, is insufficient and improper. As noted above, the Examiner asserted that "[i]t would have been obvious...to combine the teaching of Arbabian with the teachings of Naik (Analogous arts...) of present the change schedule 23 U.S. Application No. 16/400,904Amendment, Interview Summary, andResponse to Office Action Mailed October 22, 2021list, approver assign numeric value to each possible change, determine the most preferred change schedule and matrix of change schedule indicating best change schedule to improve efficiency... and allow provide the set of the potential schedules for output receive a schedule selected from among the set of the potential schedules...to the method of Arbabian as in the instant invention." Office Action, page 10. Applicant notes that Arbabian is directed to improving efficiency in scheduling activities by automatically scheduling the activities, such that "the individual does not have to decide when to schedule a particular activity." Arbabian, paragraph 46. In contrast, Naik is directed to improving efficiency in selecting a change schedule by allowing multiple users to manually select their preferred change schedule. See Naik, Abstract. Applicant respectfully submits that the Examiner has failed to explain how modifying the automatic scheduling system of Arbabian to include multiple users providing input for their preferred schedule could possibly improve the efficiency of the automatic scheduling system. Indeed, the Examiner appeared to generically cite paragraphs of Arbabian and Naik that described inefficiencies of previous systems. See Office Action, page 10. Moreover, Applicant submits that modifying the automatic scheduling system of Arbabian to include multiple users providing input for their preferred schedule would reduce the efficiency of the automatic scheduling system, because the automatic scheduling system would not be able to automatically schedule activities and would instead have to pause and await each of the multiple user's input of preferred schedules. 

As such, there appears to be no articulated reasoning with a rational underpinning that explains why one skilled in the art would have modified the automatic scheduling system of Arbabian to include the multiple approver system of Naik. As such, the motivation proffered by the Examiner appears to be nothing more than a pretext for an unneeded modification to Arbabian to justify the present rejection, i.e., the motivation appears to be based solely on the improper use of hindsight and not on any actual evidence found in the prior art of record.

Accordingly, Arbabian fails to teach "wherein the change request identifies an issue with a configuration item of a network, and wherein the update to the change request is indicative of a fix for the issue that is implemented during the schedule selected from among the set of the potential schedules," as recited by claim 24.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Examiner respectfully disagree. First, Arbabian already teaches outputting timeslots of a calendar on a terminal and user selecting the timeslot from the calendar i.e. Arbabian already implicitly teaches both output and user selection ([0073] fig 5). Naik has been applied to merely a single time slot as preference ([0073]) then that is equivalent to providing the schedule for the activity.

With respect to point c.) As explained above with respect to point a.), both Arbabian and Naik presents potential schedules to the user and receives input from the user at certain point of the workflow and ultimately both are automatically determining the schedule and are obvious combine.
With respect to point d.) Applicant argues that “As such, Naik is directed to a system with multiple users manually selecting their preferred change schedule and selecting a particular change schedule based on those multiple inputs. See id. In contrast and as noted above, Arbabian is directed to a system that automatically schedules activities without a user having to select specific schedules for those activities”. Examiner respectfully points out that the Arbabian also receives user preferences including preferred timeslots for the activity, which is equivalent to receiving multiple preferred schedules from the user. In addition, rationales for obviously combining the cited prior art is already discussed in response to the point a.) above.
With respect to point e.) Examiner respectfully indicate that modification suggested by the Examiner is directed to extending the features already available in Arbabian and doesn’t any way modify the available features and/or mode of operations. Also, as explained above, both cited prior arts 
With respect to point f.) same as point e.) above.
With respect to point g.) Instant invention teaches update task request associated with the change request …to fix for the change request ([0066]). As such there is no support in the disclosure for the configuration item specific to the network. As such, Arbabian teaches activity runs over the allotted/expected time such as delay of schedule flight and further updating the schedule by extending the scheduled activity e.g. extending the flight trip, inserting new activity ([0064] [0073] [0076] [0083] ), which is equivalent to the identifying the issue with configuration items e.g. start/end time, activity, resources of the network and fixing the issues by adding delay to the scheduled activity.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beckett; William et al. (US 20080232273 A1) Method And Apparatus For Adjusting A Network Device Configuration Change Distribution Schedule
Mulligan; David Grice et al. (US 20170171581 A1)	System And Method For Scheduling And Controlling The Display Of Media Content


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195